IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON




STATE OF WASHINGTON,                        )       No. 72733-8-1


                      Respondent,           ]       DIVISION ONE
                                                                                                  coo


                                                                                                  —i _
         V.                                 j
                                                                                             —i


jeremiah Mckenzie,                          '       UNPUBLISHED OPINION                      ro



                      Appellant.                    FILED:       OCT 1 2 2015
                                                                                             S9
                                                                                             ro   o~
                                                                                             —i

         PER CURIAM - Jeremiah McKenzie appeals from the judgment and sentence

entered after a jury found him guilty of possession of a stolen vehicle (count I), vehicle
prowl in the second degree (count II), and making or having vehicle theft tools (count
III). On appeal, the State concedes that the trial court erred in denying McKenzie's
motion to suppress the evidence seized following an invalid investigatory stop.
         We accept the State's concession, reverse the conviction for count III, and
remand with directions to dismiss the charge. We also accept the State's concession
that the convictions for counts I and II should be reversed and remanded for a new

trial.

          Reversed and remanded for further proceedings.


                                   For the Court:

                                                        \
                                                             ^    ~=h



                                                                            J